      Case 5:20-cv-00964-JLS Document 29 Filed 07/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASMIN URENA,

                      Plaintiff,

       v.                                                        CIVIL ACTION
                                                                   NO. 20-964
LA FITNESS AND FITNESS
INTERNATIONAL, LLC,

                      Defendants.


                                      ORDER

       AND NOW, this 29th day of July, 2021, upon review of Defendant’s Motion for

Summary Judgment, Plaintiff’s opposition thereto, and Defendant’s reply, and after

argument being held, it is hereby ORDERED as follows:

       1. Defendant’s Motion for Summary Judgment (Docket No. 16) is GRANTED;

            and

       2. Plaintiff’s Complaint is DISMISSED with prejudice.

                                                   BY THE COURT:


                                                   /s/ Jeffrey L. Schmehl
                                                   Jeffrey L. Schmehl, J.
